Citation Nr: 1332063	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent before January 14, 2013, and a rating higher than 20 percent from January 14, 2013, for left ankle osteochondritis dessicans.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to November 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2012, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In October 2012, the Board promulgated a decision on another appealed issue, denying an effective date earlier than July 18, 2007 for a grant of a 10 percent rating for the left ankle disability.  The Board also remanded the case to the RO for additional development of the issue of a higher rating for the left ankle disability.  In light of the earlier effective date determination, the period considered for the higher rating claim begins on July 18, 2007 (i.e., date of receipt of the claim).  

In a March 2013 rating decision, the RO granted a 20 percent rating for the left ankle disability, effective January 14, 2013.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2013, the Board remanded the case to the RO for additional development.  Thereafter, the claim was re-adjudicated by the RO, which continued the denial of a higher rating for the left ankle disability, and the case was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

This case was remanded in March 2013 in order to obtain VA treatment records of the Veteran beginning in February 2010.  Subsequently, VA outpatient records were associated with the Veteran's claims file in May 2013 via the Virtual VA system (i.e., uploaded to the electronic version of his claims file).  These records include records from the VA Eastern Colorado Health Care System dated through January 2013 and records from the VA San Diego Health Care System dated through December 2012.  In reviewing these records, the Board observes that there is no record of treatment for a left ankle sprain or fracture in August 2012, or any follow-up clinic visits for the injury.  At his hearing on August 15, 2012, the Veteran testified that he went to the hospital on the previous day after he fell down in his back yard and injured his ankle.  He stated that at the hospital, X-rays were taken and the doctor diagnosed a sprain with the "good possibility that [he had] a broken ankle."  The Veteran presented to the hearing wearing a half cast on his ankle.  He also testified that all of his treatment is received from VA.  

In light of the foregoing, this case must be remanded again to the RO to obtain the VA records of treatment of the left ankle, particularly those dated in August 2012 regarding a left ankle injury and any follow-up treatment for the ankle.  It is possible these records may substantiate the Veteran's claim for a rating higher than 20 percent prior to January 14, 2013, as they may potentially show that the left ankle worsened in severity from the time of the left ankle injury about which the Veteran testified in August 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of VA records that have not already been obtained pertaining to the Veteran's treatment for a left ankle disability beginning in August 2012, to specifically include those records pertaining to his treatment for a left ankle sprain/fracture on or about August 14, 2012, left ankle X-rays taken on or about August 14, 2012, and any follow-up clinical records for the ankle injury.  As indicated at his August 15, 2012 hearing, the Veteran went to the hospital the previous day after falling and injuring his left ankle, had X-rays taken of his ankle, and received a cast on his ankle.  If the records cannot be obtained, the RO should ensure that its attempts to locate any records are documented in the file and the Veteran is notified of the unavailability of any records.

2.  After completion of the above, adjudicate the claim for a rating higher than 10 percent before January 14, 2013, and a rating higher than 20 percent from January 14, 2013, for left ankle osteochondritis dessicans.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


